ORDER

PER CURIAM.
Husband appeals from the judgment of dissolution entered by the Circuit Court of the City of St. Louis. He alleges the trial court erred and abused its discretion in dividing property, awarding child support, establishing custody, and ordering both parents to maintain health insurance for the parties’ three minor children. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).